Name: Council Decision (EU, Euratom) 2016/296 of 29 February 2016 replacing a member of the panel provided for in Article 255 of the Treaty on the Functioning of the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service;  labour market
 Date Published: 2016-03-02

 2.3.2016 EN Official Journal of the European Union L 55/14 COUNCIL DECISION (EU, Euratom) 2016/296 of 29 February 2016 replacing a member of the panel provided for in Article 255 of the Treaty on the Functioning of the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the second paragraph of Article 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Having regard to the initiative of the President of the Court of Justice of 27 January 2016, Whereas: (1) Pursuant to the first paragraph of Article 255 of the Treaty on the Functioning of the European Union, a panel was set up in order to give an opinion on candidates' suitability to perform the duties of Judge and Advocate-General of the Court of Justice and the General Court before the Governments of the Member States make the appointments (the panel). (2) By Decision 2014/76/EU (1), the Council appointed the seven members of the panel for a period of 4 years, ending on 28 February 2018. (3) By letter of 27 January 2016, the President of the Court of Justice informed the President of the Council that Mr PÃ ©ter PACZOLAY had resigned from his functions as member of the panel with effect from 21 January 2016. (4) By the same letter of 27 January 2016, the President of the Court of Justice proposed the appointment of Mr MirosÃ aw WYRZYKOWSKI to replace Mr PÃ ©ter PACZOLAY for the remainder of his term, in accordance with point 3 of the operating rules of the panel as set out in the Annex to Council Decision 2010/124/EU (2), HAS ADOPTED THIS DECISION: Article 1 Mr MirosÃ aw WYRZYKOWSKI is hereby appointed member of the panel provided for in Article 255 of the Treaty on the Functioning of the European Union for a period ending on 28 February 2018. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 29 February 2016. For the Council The President H.G.J. KAMP (1) Council Decision 2014/76/EU of 11 February 2014 appointing the members of the panel provided for in Article 255 of the Treaty on the Functioning of the European Union (OJ L 41, 12.2.2014, p. 18). (2) Council Decision 2010/124/EU of 25 February 2010 relating to the operating rules of the panel provided for in Article 255 of the Treaty on the Functioning of the European Union (OJ L 50, 27.2.2010, p. 18).